Electronically Filed
                                                         Supreme Court
                                                         SCPR-14-0000534
                                                         28-MAR-2014
                           SCPR-14-0000534               10:57 AM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   IN RE SUE LIN CHONG, Petitioner.


                         ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
   (By Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
    and Intermediate Court of Appeals Associate Judge Ginoza,
                  assigned by reason of vacancy)

          Upon consideration of Petitioner Sue Lin Chong’s
petition to resign and surrender her license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and of the
affidavits and exhibits in support thereof,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rule 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Sue Lin Chong, attorney number 3659, from the
roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
          DATED:    Honolulu, Hawai#i, March 28, 2014.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Lisa M. Ginoza